Harris, J.,
delivered the opinion of the court.
The assignment of errors in this case presents for our determi*72nation the question, whether a widow, owning “ separate property at the time of her husband’s death equal in value to what would be her lawful portion of her husband’s real and personal estate,” is entitled, under the 172d article of the 23d chapter of the new Code, p. 469, to all the personal estate of her deceased husband, which is by law exempted from sale under execution or distress ?
Upon a careful examination of the various provisions of the Code, having relation to this subject, we think the widow is clearly entitled to such exempt property.
Upon the other points suggested in the brief of counsel for appellant, as to the character and duration of her estate, no question is now presented.
Let the decree be affirmed.